
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1237
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for a land exchange with the
		  Trinity Public Utilities District of Trinity County, California, involving the
		  transfer of land to the Bureau of Land Management and the Six Rivers National
		  Forest in exchange for National Forest System land in the Shasta-Trinity
		  National Forest, and for other purposes.
	
	
		1.Land exchange, Trinity Public
			 Utilities District, Trinity County, California, the Bureau of Land Management,
			 and the Forest Service
			(a)Land exchange
			 requiredIf the Trinity
			 Public Utilities District of Trinity County, California (in this section
			 referred to as the Utilities District) conveys to the Secretary of
			 Agriculture all right, title, and interest of the Utilities District in and to
			 the parcel of land described in subsection (b)(1) and conveys to the Secretary
			 of the Interior all right, title, and interest of the Utilities District in and
			 to the parcel of land described in subsection (b)(2), the Secretary of
			 Agriculture shall convey to the Utilities District, in exchange, all right,
			 title, and interest of the United States in and to a parcel of land in the
			 Shasta-Trinity National Forest in the State of California consisting of
			 approximately 100 acres near the Weaverville Airport in Trinity County.
			(b)Land To be
			 acquired
				(1)Forest service
			 acquisitionThe land to be
			 acquired by the Secretary of Agriculture under subsection (a) consists of
			 approximately 150 acres, known as the Van Duzen parcel, within the boundaries
			 of the Six Rivers National Forest.
				(2)BLM
			 acquisitionThe land to be
			 acquired by the Secretary of the Interior under subsection (a) consists of
			 approximately 47 acres, known as the Sky Ranch parcel, adjacent to public land
			 administered by the Redding Field Office of the Bureau of Land
			 Management.
				(c)Availability of
			 maps and legal descriptionsAny map prepared by the Secretary of
			 Agriculture or the Secretary of the Interior in connection with the land
			 exchange required by subsection (a), and the legal description of the lands to
			 be exchanged, shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service and the appropriate office of the
			 Bureau of Land Management. With the agreement of the parties to a conveyance
			 under subsection (a), the Secretary concerned may make technical corrections to
			 the map and legal descriptions.
			(d)Land exchange
			 processSection 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to the
			 land conveyances under this section, except that—
				(1)if the value of
			 the land described in paragraphs (1) and (2) of subsection (b) is less than the
			 value of the land to be conveyed to the Utilities District, any cash
			 equalization payments received by the Secretaries shall be deposited in the
			 General Treasury; and
				(2)if the value of the land described in
			 paragraphs (1) and (2) of subsection (b) is greater than the value of the land
			 to be conveyed to the Utilities District, no cash equalization payment may be
			 made to the Utilities District and the acreage of the land involved in the
			 exchange may be adjusted to equalize the value of the exchange.
				(e)Survey and
			 Administrative CostsThe
			 exact acreage and legal description of the land to be exchanged under
			 subsection (a) shall be determined by a survey satisfactory to the Secretary
			 concerned. The Utilities District shall be responsible for the costs of the
			 survey and reasonable administrative costs related to the land exchange.
			(f)Management of
			 acquired land
				(1)Forest service
			 acquisitionThe land acquired
			 by the Secretary of Agriculture under subsection (a) shall be added to and
			 administered as part of the Six Rivers National Forest and managed in
			 accordance with the Act of March 1, 1911 (commonly known as the Weeks Act;
			 16 U.S.C. 480 et
			 seq.), and the laws and regulations applicable to the National
			 Forest System.
				(2)BLM
			 acquisitionThe land acquired
			 by the Secretary of the Interior under subsection (a) shall be administered as
			 public land by the Redding Field Office of the Bureau of Land Management in
			 accordance with the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et
			 seq.) and the laws and regulations applicable to public land
			 administered by the Bureau of Land Management.
				(g)Completion of
			 land exchangeThe Secretary
			 of Agriculture shall complete the conveyance of National Forest System land
			 required by subsection (a) not later than one year after the date on which the
			 Utilities District offers to make the conveyances to the Secretary of
			 Agriculture and the Secretary of the Interior described in such
			 subsection.
			
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
